Citation Nr: 9906145	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for the veteran's service-connected left knee 
disorder.

2.  The propriety of the initial 20 percent evaluation 
assigned for the veteran's service-connected right knee 
disorder.

3.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected essential 
hypertension.

4.  The propriety of the initial 30 percent evaluation 
assigned for the veteran's service-connected psychiatric 
disorder.

5.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected cataracts.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating action in which 
the RO, among other things, granted service connection for 
(1) a left knee disorder rated as noncompensably disabling; 
(2) a right knee disorder rated as noncompensably disabling; 
(3) an acquired psychiatric disorder rated as 30 percent 
disabling; (4) essential hypertension rated as 10 percent 
disabling; and (5) cataracts rated as noncompensably 
disabling.  The veteran appealed and was afforded a hearing 
at the RO in September 1996.  In a June 1997 Supplemental 
Statement of the Case (SSOC), the hearing officer denied 
higher initial ratings for the acquired psychiatric disorder, 
essential hypertension and cataracts.  Initial ratings of 20 
percent, however, were assigned for the left knee disorder 
and the right knee disorder, effective from the day following 
the veteran's service separation.  In addition, service 
connection was granted for a low back disorder, rated as 20 
percent disabling, a right shoulder disorder, rated as 10 
percent disabling, and bilateral carpal tunnel syndrome, 
rated as 10 percent disabling. 

The veteran did not file a timely Notice of Disagreement 
(NOD) concerning the initial ratings assigned for the 
service-connected low back disorder, right shoulder disorder 
and bilateral carpal tunnel syndrome.


REMAND

Initially, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
recently recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, as is the case here, and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
Pertinent to this case, the Court noted that separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  Id.  It is unclear from the 
record whether the RO considered such ratings.  

I.  Left and Right Knee Disorders

Service connection has been granted for post-operative 
residuals of meniscectomies in the right and left knees, each 
rated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

Following a complete review of the claims folder, the Board 
finds that further development is required.  The service 
medical records show that the veteran underwent surgery for 
repair of a radial anterior horizontal tear of the left 
medial meniscus in May 1984.  In May 1990, the veteran 
sustained a lateral rotation injury to his right knee while 
working as a referee for football and softball games.  
Examination revealed full range of motion in the right knee 
and no effusion.  There was mild tenderness medial to the 
patella.  The assessment was probable meniscal contusion.  In 
November 1990, the veteran was seen for ongoing right knee 
complaints.  Examination revealed mild tenderness medially 
and minimal grating with flexion.  There was no effusion or 
swelling.  The assessment was possible minute right medial 
meniscus tear and degenerative joint disease.  X-rays of both 
knees were ordered.  In February 1991, an MRI revealed a 
grade-IV tear of the right meniscus.  The veteran underwent a 
right medial meniscectomy in April 1991.

At a VA orthopedic examination in August 1994, the veteran 
complained of pain in both knees.  He indicated that he had 
undergone surgery on both knees.  Examination revealed full 
range of motion in both knees with no swelling or tenderness.  
The diagnostic impression was arthralgias of both knees, 
status post arthroscopy.  There was no consideration or 
report of findings by the VA examiner with respect to 
weakened movement, excess fatigability or incoordination in 
either the left knee or the right knee, or whether there was 
greater limitation of motion in either knee due to pain on 
use, including during flare-ups, pursuant to the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and the guidelines set forth 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that DeLuca had not been decided at the time the veteran's 
knees were examined.  The holding in DeLuca, however, is 
nonetheless applicable.  As such, further examination is 
required to comply with the holding of DeLuca.

In a treatment record dated in April 1996 from Frank A. Graf, 
M.D., the veteran was seen complaining of pain in both knees.  
The diagnostic impression included probable degenerative 
osteoarthritis of the right knee; status post medial 
meniscectomy of the right knee; and a chronic tear of the 
medial meniscus of the left knee, documented on MRI.  There 
are no additional treatment records from Dr. Graf in the 
claims folder.

At his September 1996 RO hearing, the veteran complained that 
the August 1994 VA orthopedic examination of his knees lasted 
no more than 10 minutes.  He said that he had surgery on both 
knees in service.  He reported steady pain in both knees and 
said that his left knee gave way while going down stairs.  
The veteran indicated that he had limitation of motion in his 
left knee and had trouble walking comfortably after sitting 
for a period of time.  With respect to his right knee, the 
veteran indicated that he had more pain in the right knee 
than in the left.  He stated that the range of motion was 
better in the right knee but there was a "crunching" 
sensation where the bone was hitting.  He indicated that he 
had been seen by Dr. Graf, a private physician, who had told 
him that the only other treatment for the right knee would be 
a total right knee replacement but that surgery would not be 
contemplated for another 10 years due to the veteran's young 
age.

II.  Essential Hypertension

The veteran's essential hypertension has been evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7005.  However, subsequent 
to filing his claim, the rating schedule for determining the 
disability evaluations to be assigned for cardiovascular 
disorders was changed, effective January 12, 1998.  The RO 
has not had an opportunity to consider the veteran's claim 
under the new criteria.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

The service medical records reflect that the veteran was 
first diagnosed as suffering from essential hypertension in 
1991.  He had subsequently been treated with medication 
therapy.

At a VA general medical examination in August 1994, the 
veteran had blood pressure readings of 155/100 (sitting); 
160/110 (recumbent); 140/90 (standing); 150/110 (sitting 
after exercise); and 155/110 (two minutes after exercise).  
The diagnostic impression was that of mild hypertension and 
vascular disease.

In an August 1996 letter, Robert F. Kraunz , M.D., a private 
cardiologist, indicated that he had been treating the veteran 
since March 1995.  There are no treatment records in the 
claims folder from Dr. Kraunz.

The Board notes that the most recent VA outpatient treatment 
records pertaining to treatment of essential hypertension at 
the Manchester, New Hampshire, VA Medical Center (VAMC), 
dated in July 1997, reflect that the veteran's essential 
hypertension and coronary artery disease were well controlled 
with medication.

III.  Acquired Psychiatric Disorder

The veteran's major depressive disorder was originally 
evaluated under the 9400 series of Diagnostic Codes, as they 
existed pursuant to 38 C.F.R. § 4.132, prior to November 7, 
1996.  Subsequent to filing his claim for service connection, 
however, the rating schedule for determining the disability 
evaluations to be assigned for all mental disorders was 
changed, effective November 7, 1996.  As noted above, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  See Karnas, 1 Vet. App. at 313.  The RO 
attempted to evaluated the veteran's psychiatric disorder 
under the new rating criteria in a December 1997 SSOC.  It is 
the opinion of the Board, however, that, based on 
inconsistencies in the most recent report of VA psychiatric 
examination in August 1997, as well as insufficient clinical 
findings, further VA psychiatric examination is needed to 
consider the severity of the veteran's service-connected 
psychiatric disorder under the old and new rating criteria.

An October 1996 letter from the veteran's counselor at the 
Strafford Guidance Center indicated that the veteran was 
followed at that facility from August 1994 through May 1996.  
The veteran received treatment during that time for chronic 
depression with associated suicidality and associated marital 
and family conflicts.

At his RO hearing in September 1996, the veteran complained 
that the VA examinations which had been conducted to evaluate 
his disabilities were inadequate.  He reported that he had 
continued to receive psychiatric treatment once a week.

VA outpatient treatment records dated in September 1997 
reflect that the veteran was experiencing images (illusions) 
of missiles and someone holding a gun in his face.  There are 
no records of psychiatric treatment in the claims folder 
after September 1997.

At a VA psychiatric examination in August 1997, the veteran 
complained of depression, anger and irritability.  He 
indicated that his dysphoria was accompanied by insomnia, 
fatigue, low energy, sporadic overeating, decreased attention 
and occasional suicidal ideation.  He related an incident in 
1993 in which he put a gun in his mouth, but he denied any 
current intent or plan.  His problems with anger and rage led 
to a two and one half year separation from his wife and 
family between 1992 and 1994.  He was thereafter reunited 
with his family.  The veteran described his current marital 
and family life as a "rollercoaster," and admitted that he 
continued to be verbally abusive at times.  The examiner 
noted that the veteran appeared to be active and motivated 
with plans for the future.  His mood was mildly dysphoric and 
somewhat anxious.  The veteran presented as a somewhat tense 
individual who was easily angered and irritated.  His 
behavior, however, was open and well-controlled.  Psychomotor 
behavior appeared to be mildly to moderately agitated.  
Attention, concentration and short-term memory were mildly 
impaired.  The veteran reported that, after his retirement 
from service, he worked for six months in retail sales before 
he found his current position as an electronics technician.  
He had held his current position for two and one half years, 
but he reported significant conflict and interpersonal 
difficulties with supervisors and co-workers which resulted 
in at least four downgrades or changes.  He complained that 
he was unsure how much longer he would be able to continue 
his job because of problems with his service-connected carpal 
tunnel syndrome, which physically interfered with his ability 
to perform his duties.  The veteran stated that he had 
received an associate's degree in paralegal studies in June 
1997 and was hoping to return to school for a full Bachelor's 
degree.  He received ongoing treatment at the Strafford 
Guidance Center until November 1996.  Since that time, he had 
been followed at the Vet Center by a counselor.  He took 
medication and indicated that he was transferring his 
medication therapy to the Manchester, New Hampshire, VAMC.

The examiner indicated that the veteran's depression and 
anxiety symptoms clearly posed a significant impairment in 
both social and occupational functioning.  Although he had 
been able to maintain his family and job, both had been 
marked by significant disruptions.  He subsequently commented 
that the veteran's psychiatric disorder should be regarded as 
imposing at least a moderate level of impairment in these 
spheres.  The diagnostic impression was chronic major 
depressive disorder and anxiety disorder, not otherwise 
specified.  The examiner offered a Global Assessment of 
Functioning (GAF) score of 55, indicative of moderate 
symptoms.  

The Board finds that the clinical findings and conclusions by 
the VA physician are inconsistent.  Further, there are 
insufficient findings to evaluate the veteran's psychiatric 
disorder under both the old and new rating criteria.  As 
regards the evaluation of the veteran's psychiatric disorder 
under the criteria in effect prior to November 7, 1996, the 
VA examination requested below will need to contain all 
information necessary to comply with the Court's precedent 
decision in Massey v. Brown, 7 Vet. App. 204 (1994).  In 
addition, the VA examiner should address the inconsistencies 
presented in the August 1997 examination report.

IV.  Cataracts

On VA visual examination in August 1994, the veteran had 
visual acuity in the right eye uncorrected at near of 20/20 
and at far of 20/70; corrected with spectacles at near was 
20/20 and at far was 20/20-2; corrected with contact lenses 
at near was 20/20 and at far was 20/20.  The left eye 
uncorrected at near was 20/20 and at far was 20/50; corrected 
with spectacles at near was 20/20 and at far was 20/20; 
corrected with contact lenses at near was 20/20 and at far 
was 20/20.  The veteran complained of monocular diplopia 
while wearing spectacle correction only.  Diplopia was not 
present with contact lens use.  Refractive error in the right 
eye was -1.75-.50X75.  In the left eye, refractive error was 
-2.00-1.00X30.  Ocular pressure was 19mm of mercury in each 
eye.  Dilated lens examination was remarkable for a central 
posterior subcapsular cataract, bilaterally.  The diagnosis 
was myopia with less than optimal correction with spectacle 
correction due to corneal changes from contact lenses and 
posterior subscapular cataract consistent with steroid usage 
or premature aging changes.

At his RO hearing in September 1996, the veteran complained 
about his August 1994 VA visual examination.  He specifically 
reported that the eye examination was conducted by a medical 
student and not by a physician.  He stated that he wore 
glasses all the time.  The veteran indicated that he believed 
his blurred vision was related to his cataracts.

It is the opinion of the Board that a current VA visual 
examination conducted by a VA ophthalmologist should be 
conducted for the purpose of ascertaining the current 
severity of the veteran's service-connected cataracts.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected left 
knee disorder, right knee disorder, 
essential hypertension, acquired 
psychiatric disorder or cataracts since 
May 1997.  Based on his response, the RO 
should obtain a copy of all treatment 
records referable to the aforementioned 
service-connected disorders from the 
identified source(s) and associate them 
with the claims folder.  Specifically, an 
attempt should be made to obtain records 
from Drs. Graf and Kraunz. 

2.  Following receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The examiner MUST review 
the entire claims folder, including a 
copy of this REMAND, prior to the 
examination and he/she should indicate in 
the report of examination that a review 
of the claims folder was accomplished.  
The purpose of the examination is to 
assess the current severity of the 
veteran's left and right knee disorders.  
All findings should be reported in 
detail.  In particular, the examiner 
should (a) conduct range of motion 
studies of both the left knee and the 
right knee and specify the range of 
flexion and extension in degrees; (b) 
comment as to whether there is slight, 
moderate or severe impairment of the left 
knee and the right knee, as reflected by 
any recurrent subluxation or lateral 
instability; and (c) review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the demonstrated disability in 
the left knee and the right knee upon the 
veteran's ordinary activity and on how it 
impairs him functionally, particularly in 
the work place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1998).

3.  Following the receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for 
a VA cardiovascular examination.  The 
examiner MUST review the entire claims 
folder, including a copy of this REMAND, 
prior to the examination and he/she 
should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to assess the current 
severity of the veteran's hypertension.  
All findings should be reported in 
detail.  The rating board must furnish 
the examining physician with a copy of 
the new rating criteria for essential 
hypertension, effective January 12, 1998.  
Following examination of the veteran and 
review of the claims folder, the 
physician should comment as to the 
following:  (a) blood pressure readings 
should be taken and both systolic and 
diastolic pressure reported; (b) indicate 
whether the veteran currently requires 
continuous medication for control of his 
essential hypertension; (c) express an 
opinion as to whether the veteran has 
developed additional cardiovascular 
disorders which were first manifested by 
his essential hypertension.

4.  Following the receipt of the 
aforementioned evidence, the 
veteran should be afforded a 
further VA psychiatric examination.  
The examiner MUST review the entire 
claims folder, including a copy of 
this REMAND, prior to the 
examination and he/she should 
indicate in the report of 
examination that a review of the 
claims folder was accomplished.  
The purpose of the examination is 
to assess the current severity of 
the veteran's acquired psychiatric 
disorder.  All findings should be 
reported in detail.  All indicated 
tests and studies should be 
performed.  The examiner is 
specifically instructed to comment 
regarding the degree to which the 
psychiatric symptoms attributable 
to the service-connected major 
depressive disorder affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment) and the degree to which 
those psychiatric symptoms result 
in reduction in initiative, 
flexibility, efficiency and 
reliability levels (industrial 
impairment).  Massey v. Brown, 7 
Vet. App. 204 (1994).  The rating 
board must furnish the examining 
physician with a copy of the new 
rating criteria for evaluating 
psychiatric disorders other than 
eating disorders, which became 
effective November 7, 1996.  The 
examining physician must comment as 
to the presence or absence of each 
symptom and finding required under 
the new rating criteria for ratings 
from zero percent to 100 percent, 
and, where present, the frequency 
and/or severity of each symptom and 
finding.  The examiner's attention 
should be directed to the 
inconsistencies contained in the 
report of the August 1997 VA 
psychiatric examination which make 
findings of both moderate 
functional impairment with a GAF of 
55 and significant functional 
impairment as a result of the 
service-connected psychiatric 
disorder.

5.  The veteran should also be afforded a 
VA visual ophthalmology examination.  The 
examiner MUST review the entire claims 
folder, including a copy of this REMAND, 
prior to the examination and he/she 
should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to assess the current 
severity of the veteran's cataracts.  All 
findings should be reported in detail.  
Following examination, the VA physician 
should report the veteran's current 
visual acuity, corrected and uncorrected.  
The VA examiner should also comment on 
the presence or absence of aphakia.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

7.  After completion of the development 
requested hereinabove, the RO should 
review the issues on appeal, to include 
consideration of both the old and new 
rating criteria with regards to the 
service-connected hypertension and 
acquired psychiatric disorder.  In 
addition, the RO should consider whether 
"staged" ratings are warranted for any 
of the disabilities currently part of 
this appeal.  If the issues remain 
denied, the veteran should be furnished 
with an appropriate supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


